HART, J., (on rehearing). Counsel have joined in a request for the court to pass upon the question of whether or not the levee board is entitled to recover the penalties imposed by statute upon property owners not paying taxes. It is insisted by counsel for the property owners that the act under which the taxes were levied makes no provision for the taxpayers’ “day in court.” .The statute is not invalid on the ground that the assessments for the cost of the construction of the levee are made without notice to the land owners. Section 16 of the act provides that it shall be the duty of the board of levee inspectors at the regular October meeting to fix or determine the rate or percentage of the tax necessary to be levied for the year then current. The section further provides that it is the duty of 'the board at its meeting in October to hear and determine all questions as to whether or not any given tracts of land are legally taxable for levee purposes under the act, and that all corrections or changes made in the list of lands shall be certified to the county court at the time the rate is certified to it. Acts 1915, pp. 432 and 433. Section 4 of the act provides that the board shall meet at the courthouse on the first Mondays in February, June and October of each year. So it will be seen that by the terms of the act itself notice is given to the land owner of the time and place where the board will meet and make the assessments and an opportunity is given the land owner to be heard with reference to his assessment, and the board is empowered to change his assessment if the facts presented warrant such action.  (5) The Legislature may act directly in determining the amount of benefits to the lands in the district, or it may empower a board to act for it. In either event the court will not review the action of the Legislature or the board appointed by it for mere mistakes of judgment. The legislative determination is not entirely beyond judicial review where there is an attempt arbitrarily to levy assessments on property regardless of benefits, or where it is shown that no benefit can possibly accrue from the improvement to the property sought to be taxed. In other words, it is only an arbitrary determination of the law makers, in this respect, that the courts will review. In addition to the authorities cited in our original opinion, see Sudberry v. Graves, 83 Ark. 344, and Moore v. Board of Directors of Long Prairie District, 98 Ark. 113, and cases cited. It follows that the lands are subject to the penalties provided by statute for the nonpayment of taxes.